Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are pending.
An effective filing date of September 30, 2019 is acknowledged.

Specification
The abstract is objected to because the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means,” “comprises,” and “said,” should be avoided.

Claim Objections
Claims 2 – 20 are objected to because of the following informalities:  
Claim 2
Line 4; remove “annotated”.
Claims 3 – 7
Line 1; change “the user interface crawling component” to “a user interface crawling component”.
Claim 3
Line 3; Remove “of a”.
Claim 4
Line 3; Remove “a”.
Claim 9
Lines 2 – 3; change “the coverage component” to “a coverage component”
Line 4; remove “annotated”.
Claim 10
Line 3; Remove “of a”.
Claim 11
Line 2; Remove “a”.
Claims 12 – 14
These claims are dependent claims of the objected claim 9; therefore, they inherently have the same issue as above.
Claim 15
Lines 6 – 7; change “a microservices-based application” to “the microservices-based application”
Claim 16
Line 4; change “the coverage component” to “a coverage component”.
Line 5; remove “annotated”.
Claim 17
Line 4; Remove “of a”.

Claim 18
Line 4; Remove “a”.

Claims 19 – 20
These claims are dependent claims of the objected claim either directly or indirectly; therefore, they inherently have the same issue as above.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 8 – 13, and 15 – 20 of U.S. Patent No. 10,261,891 (hereinafter patent ‘891). Although the claims at issue are not identical, they are not patentably distinct from each other.

16/587,625
Patent 10,261,891
Claim 1

a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 






an event sequence component that 







determines respective user interface event sequences that invoke application program interface call sets of an application program interface call graph associated with a microservices-based application; 






















a coverage component that: 
determines a coverage metric that indicates a coverage of the application program interface call graph by the user interface event sequences, and 


in response to a determination that the coverage metric indicates that a threshold amount of the application program interface call graph is not covered by the user interface event sequences, initiates a traversal of a user interface of the microservices-based application with one or more mutated user interface event sequences based on one or more mutations of the user interface event sequences.
Claim 1

a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a user interface crawling component that traverses a user interface of a microservices-based application by performing actions on user interface elements of the user interface; 

an event sequence component that: generates an aggregated log of user interface event sequences and application program interface call sets of an application program interface call graph associated with the microservices-based application based on the traversal of the user interface, and 
determines respective user interface event sequences that invoke application program interface call sets based on an analysis of the aggregated log; 


a coverage component that generates an annotated application program interface call graph from the application program interface call graph based on the aggregated log, wherein respective edges of the annotated application program interface call graph are annotated with coverage indications; 
a test input recording component that generates respective test inputs based on the user interface event sequences that invoke the application program interface 
a test execution component that tests, within a defined time period prior to deployment of the micro services-based application in a live environment, at least a portion of the application program interface call graph using at least one test input of the test inputs.

Claim 2
… the coverage component further determines at least one coverage metric related to the annotated application program interface call graph based on the coverage indications
Claim 3
…the coverage component further determines that the user interface should be traversed again with one or more mutated event sequences based on the at least one coverage metric and at least one coverage criterion
Claim 2
The system of claim 1, wherein the coverage component further determines an event sequence for mutation, where the event sequence is determined by the coverage component to invoke an externally visible application program interface that is at least one of directly or indirectly connected with an uncovered edge of the annotated application program interface call graph.
Claim 4
The system of claim 3, wherein the coverage component further determines an event sequence for mutation, where the event sequence is determined by the coverage component to invoke an externally visible application program interface that is at least one of directly or indirectly connected with an uncovered edge of the annotated application program interface call graph
Claim 3

Claim 5

Claim 4
The system of claim 2, wherein the user interface crawling component mutates the event sequence to invoke the externally visible application program interface with at least one a different parameter value.
Claim 5
The system of claim 4, wherein the user interface crawling component mutates the event sequence to invoke the externally visible application program interface with at least one of a different parameter or a different parameter value.
Claim 5
The system of claim 2, wherein the user interface crawling component mutates the event sequence by deletion of an event of the event sequence that contributes at least one parameter to invocation of the externally visible application program interface.
Claim 6
The system of claim 5, wherein the user interface crawling component mutates the event sequence by at least one of deletion of an event of the event sequence that contributes at least one parameter to invocation of the externally visible application program interface, addition of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface, or modification of at least one data value of at least one event of the event sequence.
Claim 6
The system of claim 2, wherein the user interface crawling component mutates the event sequence by addition of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface.
Claim 6
The system of claim 5, wherein the user interface crawling component mutates the event sequence by at least one of deletion of an event of the event sequence that contributes at least one parameter to invocation of the externally visible application program interface, addition of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program 
Claim 7
The system of claim 2, wherein the user interface crawling component mutates the event sequence by modification of at least one data value of at least one event of the event sequence.
Claim 6
The system of claim 5, wherein the user interface crawling component mutates the event sequence by at least one of deletion of an event of the event sequence that contributes at least one parameter to invocation of the externally visible application program interface, addition of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface, or modification of at least one data value of at least one event of the event sequence.
Claim 8
A computer-implemented method, comprising: 













determining, by a system operatively coupled to a processor, respective user interface event sequences that invoke application program interface call sets of an application program interface call 

















determining, by the system, a coverage metric that indicates a coverage of the application program interface call graph by the user interface event sequences, and 


in response to a determination that the coverage metric indicates that a threshold amount of the application program interface call graph is not covered by the user interface event sequences, initiating, by the system, a traversal of a user interface of the microservices-based application with one or more mutated user interface event sequences based on one or more mutations of the user interface event sequences.
Claim 8
A computer-implemented method, comprising: 
traversing, by a system operatively coupled to a processor, a user interface of a microservices-based application by performing actions on user interface elements of the user interface; 
generating, by the system, an aggregated log of user interface event sequences and application program interface call sets of an application program interface call graph associated with the microservices-based application based on the traversing; 

determining, by the system, respective user interface event sequences that invoke application program interface call sets based on an analysis of the aggregated log; annotating, by the system, respective edges of the 

generating, by the system, respective test inputs based on the user interface event sequences that invoke the application program interface call sets and the coverage indications; and 
testing, by the system within a defined time period prior to deployment of the microservices-based application in a live environment, at least a portion of the application program interface call graph using at least one test input of the test inputs.

Claim 9
… determining, by the system, at least one coverage metric related to the annotated application program interface call graph based on the coverage indications…
Claim 10
… determining, by the system, whether the user interface should be traversed again with one or more mutated event sequences based on the at least one coverage metric and at least one coverage criterion
Claim 9
The computer-implemented method of claim 8, further comprising determining, 
Claim 11
The computer-implemented method of claim 10, further comprising determining, 
Claim 10
The computer-implemented method of claim 9, further comprising mutating, by the system, the event sequence to invoke the externally visible application program interface with at least one of a different parameter.
Claim 12
The computer-implemented method of claim 11, further comprising mutating, by the system, the event sequence to invoke the externally visible application program interface with at least one of a different parameter or a different parameter value.
Claim 11
The computer-implemented method of claim 9, mutating, by the system, the event sequence to invoke the externally visible application program interface with at least one a different parameter value.
Claim 12
The computer-implemented method of claim 11, further comprising mutating, by the system, the event sequence to invoke the externally visible application program interface with at least one of a different parameter or a different parameter value.
Claim 12
The computer-implemented method of claim 9, mutating, by the system, the event sequence by deletion of an event of the event sequence that contributes at least one parameter to invocation of the externally visible application program interface.
Claim 13
The computer-implemented method of claim 12, wherein the mutating comprises at least one of deleting of an event of the event sequence that contributes at least a parameter to invocation of the externally visible application program interface, adding of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface, or changing of at least one data value of at least one event of the event sequence.
Claim 13
The computer-implemented method of claim 9, mutating, by the system, the event sequence by addition of an 
Claim 13
The computer-implemented method of claim 12, wherein the mutating comprises at least one of deleting of an event of the 
Claim 14
The computer-implemented method of claim 9, mutating, by the system, the event sequence by modification of at least one data value of at least one event of the event sequence.
Claim 13
The computer-implemented method of claim 12, wherein the mutating comprises at least one of deleting of an event of the event sequence that contributes at least a parameter to invocation of the externally visible application program interface, adding of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface, or changing of at least one data value of at least one event of the event sequence.
Claim 15
A computer program product for automatically generating test inputs for testing of a microservices-based application, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to: 













determine respective user interface event sequences that invoke application program interface call sets of an application program interface call graph associated with a microservices-based application; 
















determine a coverage metric that indicates a coverage of the application program interface call graph by the user interface event sequences, and 

in response to a determination that the coverage metric indicates that a threshold amount of the application program interface call graph is not covered by the user interface event sequences, initiate a 
Claim 15
A computer program product for automatically generating test inputs for testing of a microservices-based application, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to: 

traverse a user interface of a microservices-based application by performing actions on user interface elements of the user interface; 


determine respective user interface event sequences that invoke application program interface call sets based on an analysis of the aggregated log; 

annotate respective edges of the application program interface call graph with coverage indications based on the aggregated log to generate an annotated application program interface call graph; 
generate respective test inputs based on the user interface event sequences that invoke the application program interface call sets and the coverage indications; and 
test, within a defined time period prior to deployment of the microservices-based application in a live environment, at least a portion of the application program interface call graph using at least one test input of the test inputs.
Claim 16
… determine at least one coverage metric related to the annotated application program interface call graph based on the coverage indications…
Claim 17
…determine whether the user interface should be traversed again with one or more mutated event sequences based on the at least one coverage metric and at least one coverage criterion.
Claim 16
The computer program product of claim 15, wherein the program instructions are further executable by the processing component to cause the processing component to: determine an event sequence for mutation, where the event sequence is determined by the coverage component to invoke an externally visible application program interface that is at least one of directly or indirectly connected with an uncovered edge of the annotated application program interface call graph.
Claim 18
The computer program product of claim 17, wherein the program instructions are further executable by the processing component to cause the processing component to: determine an event sequence for mutation, wherein the event sequence is determined to invoke an externally visible application program interface that is at least one of directly or indirectly connected with an uncovered edge of the annotated application program interface call graph.
Claim 17
The computer program product of claim 16, wherein the program instructions are further executable by the processing component to cause the processing component to: mutate the event sequence to invoke the externally visible application program interface with at least one of a different parameter.
Claim 19
The computer program product of claim 18, wherein the program instructions are further executable by the processing component to cause the processing component to: mutate the event sequence to invoke the externally visible application program interface with at least one of a different parameter or a different parameter value.
Claim 18
The computer program product of claim 16, wherein the program instructions are further executable by the processing component to cause the processing component to: mutate the event sequence to invoke the externally visible application program interface with at least one a different parameter value.
Claim 19
The computer program product of claim 18, wherein the program instructions are further executable by the processing component to cause the processing component to: mutate the event sequence to invoke the externally visible application program interface with at least one of a different parameter or a different parameter value.
Claim 19
The computer program product of claim 16, wherein the program instructions are further executable by the processing component to cause the processing component to: mutate the event sequence by deletion of an event of the event sequence that contributes at least one parameter to invocation of the externally visible application program interface
Claim 20
The computer program product of claim 19, wherein the mutation of the event sequence comprises at least one of deletion of an event of the event sequence that contributes at least a parameter to invocation of the externally visible application program interface, adding of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface, or modification of at least one data value of at least one event of the event sequence.
Claim 20
The computer program product of claim 16, mutate the event sequence by at least one of addition of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface, or modification of at least one data value of at least one event of the event sequence.
Claim 20
The computer program product of claim 19, wherein the mutation of the event sequence comprises at least one of deletion of an event of the event sequence that contributes at least a parameter to invocation of the externally visible application program interface, adding of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface, or modification of at least one data value of at least one event of the event sequence.

Claims 1 of the instant application is anticipated by claims 1 – 3 of patent ‘891.
Claims 2 of the instant application is anticipated by claim 4 of patent ‘891.
Claims 3 – 4 of the instant application are anticipated by claim 6 of patent ‘891.
Claims 5 – 7 of the instant application are anticipated by claim 5 of patent ‘891.
Claims 8 of the instant application is anticipated by claims 8 – 10 of patent ‘891.
Claims 9 of the instant application is anticipated by claim 11 of patent ‘891.
Claims 10 – 11 of the instant application are anticipated by claim 12 of patent ‘891.
Claims 12 – 14 of the instant application are anticipated by claim 13 of patent ‘891.
Claims 15 of the instant application is anticipated by claims 15 – 17 of patent ‘891.
Claims 16 of the instant application is anticipated by claim 18 of patent ‘891.
Claims 17 – 18 of the instant application are anticipated by claim 19 of patent ‘891.
Claims 19 – 20 of the instant application are anticipated by claim 20 of patent ‘891.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,489,279 (hereinafter patent ‘279). Although the claims at issue are not identical, they are not patentably distinct from each other.

16/587,625
Patent 10,489,279
Claim 1
A system, comprising: 
a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 

an event sequence component that 







determines respective user interface event sequences that invoke application program interface call sets of an application program interface call graph associated with a microservices-based application; 





















a coverage component that: 
determines a coverage metric that indicates a coverage of the application program interface call graph by the user interface event sequences, and 


in response to a determination that the coverage metric indicates that a threshold amount of the application program interface call graph is not covered by the user interface event sequences, initiates a traversal of a user interface of the microservices-based application with one or more mutated user interface event sequences based on one or more mutations of the user interface event sequences.
Claim 1
A system, comprising: 
a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 


determines respective user interface event sequences that invoke application program interface call sets based on an analysis of the aggregated log; 



a coverage component that generates an annotated application program interface call graph from the application program interface call graph based on the aggregated log, wherein respective edges of the annotated application program interface call graph are annotated with coverage indications; and 
a test execution component that tests, within a defined time period prior to deployment of the microservices-based application in a live environment, at least a portion of the application program interface call graph using at least one test input generated based on the user interface event sequences that invoke the application program interface call sets and the coverage indications.

Claim 2
… the coverage component further determines at least one coverage metric related to the annotated application program interface call graph based on the coverage indications
Claim 3
…the coverage component further determines that the user interface should be traversed again with one or more mutated event sequences based on the at least one coverage metric and at least one coverage criterion
Claim 2
The system of claim 1, wherein the coverage component further determines an event sequence for mutation, where the event sequence is determined by the coverage component to invoke an externally visible application program interface that is at least one of directly or indirectly connected with an uncovered edge of the annotated application program interface call graph.
Claim 4
The system of claim 3, wherein the coverage component further determines an event sequence for mutation, where the event sequence is determined by the coverage component to invoke an externally visible application program interface that is at least one of directly or indirectly connected with an uncovered edge of the annotated application program interface call graph.
Claim 3
The system of claim 2, wherein the user interface crawling component mutates the event sequence to invoke the externally visible application program interface with at least one of a different parameter.
Claim 5
The system of claim 4, wherein the user interface crawling component mutates the event sequence to invoke the externally visible application program interface with at least one of a different parameter or a different parameter value.
Claim 4
The system of claim 2, wherein the user interface crawling component mutates the event sequence to invoke the externally visible application program interface with at least one a different parameter value.
Claim 5
The system of claim 4, wherein the user interface crawling component mutates the event sequence to invoke the externally visible application program interface with at least one of a different parameter or a different parameter value.
Claim 5
The system of claim 2, wherein the user interface crawling component mutates the 
Claim 6
The system of claim 5, wherein the user interface crawling component mutates the 
Claim 6
The system of claim 2, wherein the user interface crawling component mutates the event sequence by addition of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface.
Claim 6
The system of claim 5, wherein the user interface crawling component mutates the event sequence by at least one of deletion of an event of the event sequence that contributes at least one parameter to invocation of the externally visible application program interface, addition of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface, or modification of at least one data value of at least one event of the event sequence.
Claim 7
The system of claim 2, wherein the user interface crawling component mutates the event sequence by modification of at least one data value of at least one event of the event sequence.
Claim 6
The system of claim 5, wherein the user interface crawling component mutates the event sequence by at least one of deletion of an event of the event sequence that contributes at least one parameter to invocation of the externally visible application program interface, addition of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface, or modification of at least one 
Claim 8
A computer-implemented method, comprising: 













determining, by a system operatively coupled to a processor, respective user interface event sequences that invoke application program interface call sets of an application program interface call graph associated with a microservices-based application; 




















determining, by the system, a coverage metric that indicates a coverage of the application program interface call graph by the user interface event sequences, and 

in response to a determination that the coverage metric indicates that a threshold amount of the application program interface call graph is not covered by the user interface event sequences, initiating, by the system, a traversal of a user interface of the microservices-based application with one or more mutated user interface event sequences based on one or more mutations of the user interface event sequences.
Claim 8
A computer-implemented method, comprising: 
traversing, by a system operatively coupled to a processor, a user interface of a microservices-based application by performing actions on user interface elements of the user interface; 
generating, by the system, an aggregated log of user interface event sequences and application program interface call sets of an application program interface call graph associated with the microservices-based application based on the traversing; 

determining, by the system, respective user interface event sequences that invoke application program interface call sets based on an analysis of the aggregated log; 


annotating, by the system, respective edges of the application program interface call graph with coverage indications based on the aggregated log to generate an annotated application program interface call graph; 
generating, by the system, respective test inputs based on the user interface event sequences that invoke the application program interface call sets and the coverage indications; and 
testing, by the system within a defined time period prior to deployment of the microservices-based application in a live environment, at least a portion of the 

Claim 9
… determining, by the system, at least one coverage metric related to the annotated application program interface call graph based on the coverage indications…
Claim 10
… determining, by the system, whether the user interface should be traversed again with one or more mutated event sequences based on the at least one coverage metric and at least one coverage criterion
Claim 9
The computer-implemented method of claim 8, further comprising determining, by the system, an event sequence for mutation, where the event sequence is determined by the coverage component to invoke an externally visible application program interface that is at least one of directly or indirectly connected with an uncovered edge of the annotated application program interface call graph.
Claim 11
The computer-implemented method of claim 10, further comprising determining, by the system, an event sequence for mutation, wherein the event sequence is determined to invoke an externally visible application program interface that is at least one of directly or indirectly connected with an uncovered edge of the annotated application program interface call graph.
Claim 10
The computer-implemented method of claim 9, further comprising mutating, by the system, the event sequence to invoke the externally visible application program interface with at least one of a different parameter.
Claim 12
The computer-implemented method of claim 11, further comprising mutating, by the system, the event sequence to invoke the externally visible application program interface with at least one of a different parameter or a different parameter value.
Claim 11
The computer-implemented method of claim 9, mutating, by the system, the event sequence to invoke the externally visible application program interface with at least one a different parameter value.
Claim 12
The computer-implemented method of claim 11, further comprising mutating, by the system, the event sequence to invoke the externally visible application program interface with at least one of a different parameter or a different parameter value.
Claim 12
The computer-implemented method of claim 9, mutating, by the system, the event sequence by deletion of an event of the event sequence that contributes at least one parameter to invocation of the externally visible application program interface.
Claim 13
The computer-implemented method of claim 12, wherein the mutating comprises at least one of deleting of an event of the event sequence that contributes at least a parameter to invocation of the externally visible application program interface, adding of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface, or changing of at least one data value of at least one event of the event sequence.
Claim 13
The computer-implemented method of claim 9, mutating, by the system, the event sequence by addition of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface.
Claim 13
The computer-implemented method of claim 12, wherein the mutating comprises at least one of deleting of an event of the event sequence that contributes at least a parameter to invocation of the externally visible application program interface, adding of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface, or changing of at least one data value of at least one event of the event sequence.
Claim 14
The computer-implemented method of claim 9, mutating, by the system, the event sequence by modification of at 
Claim 13
The computer-implemented method of claim 12, wherein the mutating comprises at least one of deleting of an event of the event sequence that contributes at least a 
Claim 15
A computer program product for automatically generating test inputs for testing of a microservices-based application, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to: 













determine respective user interface event sequences that invoke application program interface call sets of an application program interface call graph associated with a microservices-based application; 
















determine a coverage metric that indicates a coverage of the application program interface call graph by the user interface event sequences, and 

in response to a determination that the coverage metric indicates that a threshold amount of the application program interface call graph is not covered by the user interface event sequences, initiate a traversal of a user interface of the microservices-based application with one or more mutated user interface event sequences based on one or more mutations of the user interface event sequences.
Claim 15
A computer program product for automatically generating test inputs for testing of a microservices-based application, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to: 

traverse a user interface of a microservices-based application by performing actions on user interface elements of the user interface; 
generate an aggregated log of user interface event sequences and application program interface call sets of an application program interface call graph associated with the microservices-based application based on the traversing; 

determine respective user interface event sequences that invoke application program interface call sets based on an analysis of the aggregated log; 



generate respective test inputs based on the user interface event sequences that invoke the application program interface call sets and the coverage indications; and test, within a defined time period prior to deployment of the microservices-based application in a live environment, at least a portion of the application program interface call graph using at least one test input of the test inputs.
Claim 16
… determine at least one coverage metric related to the annotated application program interface call graph based on the coverage indications…
Claim 17
…determine whether the user interface should be traversed again with one or more mutated event sequences based on the at least one coverage metric and at least one coverage criterion.
Claim 16
The computer program product of claim 15, wherein the program instructions are further executable by the processing component to cause the processing component to: determine an event sequence for mutation, where the event sequence is determined by the coverage component to invoke an externally visible 
Claim 18
The computer program product of claim 17, wherein the program instructions are further executable by the processing component to cause the processing component to: determine an event sequence for mutation, wherein the event sequence is determined to invoke an externally visible application program 
Claim 17
The computer program product of claim 16, wherein the program instructions are further executable by the processing component to cause the processing component to: mutate the event sequence to invoke the externally visible application program interface with at least one of a different parameter.
Claim 19
The computer program product of claim 18, wherein the program instructions are further executable by the processing component to cause the processing component to: mutate the event sequence to invoke the externally visible application program interface with at least one of a different parameter or a different parameter value.
Claim 18
The computer program product of claim 16, wherein the program instructions are further executable by the processing component to cause the processing component to: mutate the event sequence to invoke the externally visible application program interface with at least one a different parameter value.
Claim 19
The computer program product of claim 18, wherein the program instructions are further executable by the processing component to cause the processing component to: mutate the event sequence to invoke the externally visible application program interface with at least one of a different parameter or a different parameter value.
Claim 19
The computer program product of claim 16, wherein the program instructions are further executable by the processing component to cause the processing component to: mutate the event sequence by deletion of an event of the event sequence that contributes at least one parameter to invocation of the externally visible application program interface
Claim 20
The computer program product of claim 19, wherein the mutation of the event sequence comprises at least one of deletion of an event of the event sequence that contributes at least a parameter to invocation of the externally visible application program interface, adding of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface, or modification of at least one data value of at least one event of the event sequence.
Claim 20
The computer program product of claim 16, mutate the event sequence by at least one of addition of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface, or modification of at least one data value of at least one event of the event sequence.
Claim 20
The computer program product of claim 19, wherein the mutation of the event sequence comprises at least one of deletion of an event of the event sequence that contributes at least a parameter to invocation of the externally visible application program interface, adding of an additional event to the event sequence that contributes at least one additional parameter to invocation of the externally visible application program interface, or modification of at least one data value of at least one event of the event sequence.


Claims 1 of the instant application is anticipated by claims 1 – 3 of patent ‘279.
Claims 2 of the instant application is anticipated by claim 4 of patent ‘279.
Claims 3 – 4 of the instant application are anticipated by claim 6 of patent ‘279.
Claims 5 – 7 of the instant application are anticipated by claim 5 of patent ‘279.
Claims 8 of the instant application is anticipated by claims 8 – 10 of patent ‘279.
Claims 9 of the instant application is anticipated by claim 11 of patent ‘279.
Claims 10 – 11 of the instant application are anticipated by claim 12 of patent ‘279.
Claims 12 – 14 of the instant application are anticipated by claim 13 of patent ‘279.
Claims 15 of the instant application is anticipated by claims 15 – 17 of patent ‘279.
Claims 16 of the instant application is anticipated by claim 18 of patent ‘279.
Claims 17 – 18 of the instant application are anticipated by claim 19 of patent ‘279.
Claims 19 – 20 of the instant application are anticipated by claim 20 of patent ‘279.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shokhrin et al. (Pub. No. US 2016/0373455 A1; hereinafter Shokhrin; IDS field on 09/30/2019) in view of Grechanik et al. (Pub No. US 2009/0138898 A1; hereinafter Grechanik; IDS field on 09/30/2019) and Chandra et al. (Pub. No. US 2014/0059522 A1; hereinafter Chandra; IDS field on 09/30/2019.)

Claim 1
a system, comprising: 
a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory (Shokhrin, [0008] …The sever executes an application tier security controller for checking the API calls against a mapping that maps each API call into a respective group with a respective user interface (UI) element of the GUI and a respective security key...), wherein the computer executable components comprise: 
an event sequence component that determines respective user interface event sequences that invoke application program interface call sets [associated with a microservices-based application (Shokhrin, [0008] …The sever executes an application tier security controller for checking the API calls against a mapping that maps each API call into a respective group with a respective user interface (UI) element of the GUI and a respective security key...; Fig. 2; [0043] The framework 200 can improve an authorization rules configuration procedure for an enterprise software application by grouping UI elements and API calls associated with those UI elements and protecting the API calls with a single security key…   And, Figs. 4 and 5, [0075 – 0088] these paragraphs describe a process to determine API associated with UI elements which cause browser to send API calls)
But, Shokhrin does not explicitly teach application program interface call sets of an application program interface call graph associated with a microservices-based application; a coverage component that determines a coverage metric that indicates a coverage of the application program interface call graph by the user interface event sequences.
Grechanik teaches
application program interface call sets of an application program interface call graph associated with a microservices-based application (Grechanik, Fig. 6; [0067] The analyzer logic 606 (coverage component) may generate the data flow graph 432 and control flow graph 433 to obtain the API call graph 434…--…The analyzer logic 606 may determine the data flow edge count 618 corresponding to the number of connections between potentially relevant API calls 212 within the potentially relevant application 210…; Fig. 7 & [0069 – 0078]); 
a coverage component that determines a coverage metric that indicates a coverage of the application program interface call graph by the user interface event sequences (Grechanik, Fig. 6; [0067] The analyzer logic 606 may generate the data flow graph 432 and control flow graph 433 to obtain the API call graph 434…; Figs. 6 & 8; [0079] The heuristic relevance ranking logic 602 may use the connectivity rankings 214, and link values 620 to determine the application heuristic relevance rankings 216 and API call heuristic relevance rankings 218 for the potentially relevant applications 210 and potentially relevant API calls 212 using Equation 1 or another formulation (814). The heuristic relevance ranking logic 602 may apply the application relevance threshold 428 and the API call relevance threshold 430 using the threshold logic 604 to determine whether the potentially relevant applications 210 and the potentially relevant API calls meet the application relevance threshold 428, and API call relevance threshold 430, respectively (816)…)

But, Shokhrin and Grechanik do not explicitly teach in response to a determination that the coverage metric indicates that a threshold amount of the application program interface call graph is not covered by the user interface event sequences, initiates a traversal of a user interface of the microservices-based application with one or more mutated user interface event sequences based on one or more mutations of the user interface event sequences.
However, Chandra teaches in response to a determination that the coverage metric indicates that a threshold amount of the application program interface call graph is not covered by the user interface event sequences (Chandra, [0024] The interpretation of an enterprise rule r = (α, δ, Γ) is that if α (antecedent) holds at some point in a program execution, then δ (consequent) must hold some time in the future during the same execution. Further, the invariant Γ must hold at each step of the execution between the step where α becomes true and the step where δ holds. Conversely, if there exists an execution in which α and Γ hold but δ is violated in the future, that execution has revealed a fault in the implementation of r in the application …; [0028 – 0030] …At a high level, the coverage of a rule r requires the traversal of a specific path ∏ant to trigger the antecedent of r, and the traversal of another specific cons from ∏ ant to observe all consequent variables of r (while checking that the invariants of r are not violated along ∏ cons)…A link graph (LG) (API call graph) is a directed graph in which nodes represent (server-side) application pages and edges represent possible navigations…At least one embodiment of the invention includes iteratively exploring all candidate paths in the link graph  that cover target pages relevant to a rule…; Fig. 2 & [0037 – 0052]), initiates a traversal of a user interface of the microservices-based application with one or more mutated user interface event sequences based on one or more mutations of the user interface event sequences (Chandra, [0024] The interpretation of an enterprise rule r = (α, δ, Γ) is that if α (antecedent) holds at some point in a program execution, then δ (consequent) must hold some time in the future during the same execution…; [0028 – 0030] …At a high level, the coverage of a rule r requires the traversal of a specific path ∏ant to trigger the antecedent of r, and the traversal of another specific path ∏cons from ∏ ant to observe all consequent variables of r (while checking that the invariants of r are not violated along ∏ cons)…A link graph (LG) is a directed graph in which nodes represent (server-side) application pages and edges represent possible navigations…At least one embodiment of the invention includes iteratively exploring all candidate paths in the link graph (API call graph) that cover target pages relevant to a rule…; Fig. 2 & [0037 – 0052])
Shokhrin, Grechanik, and Chandra are in the same analogous art as they are in the same field of endeavor, managing application.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Chandra teachings into Shokhrin/Grechanik teachings include 

Claim 2
Shokhrin does not explicitly teach an event sequence for mutation, where the event sequence is determined by the coverage component to invoke an externally visible application program interface that is at least one of directly or indirectly connected with an uncovered edge of the annotated application program interface call graph.
However, Grechanik teaches an event sequence for mutation, where the event sequence is determined by the coverage component to invoke an externally visible application program interface that is at least one of directly or indirectly (Grechanik, Fig. 6; [0066 – 0067] The memory 506 may also include analyzer logic 606 that the processor 508 executes to identify application metadata 608 and API metadata 610 of the potentially relevant applications 210, and the potentially relevant API calls 212, respectively…--…Similarly, examples of API metadata 610 include API descriptions, API logic comments, API parameter names, and API parameter types…) connected with an uncovered edge of the annotated application program interface call graph (Grechanik, Figs. 6 & 7; [0075 - 0076] In one implementation, the logic analyzer 116 may assign a weight Wi (e.g., connectivity ranking 214) to each connection between the potentially relevant API calls 212 (e.g., nodes 712-720). The logic analyzer 116 may assign weak connections a weight of 0.5 and strong 

Claim 3
Shokhrin does not explicitly teach the user interface crawling component mutates the event sequence to invoke the externally visible application program interface with at least one of a different parameter.
However, Grechanik teaches the user interface crawling component mutates the event sequence to invoke the externally visible application program interface with at least one of a different parameter (Grechanik, Fig. 6; [0066 – 0067] The memory 506 may also include analyzer logic 606 that the processor 508 executes to identify application metadata 608 and API metadata 610 of the potentially relevant applications 210, and the potentially relevant API calls 212, respectively…--…Similarly, examples of API metadata 610 include API descriptions, API logic comments, API parameter names, and API parameter types…) Motivation for incorporating Grechanik into Shokhrin is the same as motivation in claim 1.

Claim 4
Shokhrin does not explicitly teach the user interface crawling component mutates the event sequence to invoke the externally visible application program interface with at least one of a different parameter value
However, Grechanik teaches the user interface crawling component mutates the event sequence to invoke the externally visible application program interface with at least one of a different parameter value (Grechanik, Fig. 6; [0066 – 0067] The memory 506 may also include analyzer logic 606 that the processor 508 executes to identify application metadata 608 and API metadata 610 of the potentially relevant applications 210, and the potentially relevant API calls 212, respectively…--…Similarly, examples of API metadata 610 include API descriptions, API logic comments, API parameter names, and API parameter types…) Motivation for incorporating Grechanik into Shokhrin is the same as motivation in claim 1.

Claim 5
Shokhrin teaches  that contributes at least one parameter to invocation of the externally visible application program interface (Shokhrin, [0008] …The sever executes an application tier security controller for checking the API calls against a mapping that maps each API call into a respective group with a respective user interface (UI) element of the GUI and a respective security key...; Fig. 2; [0043] The framework 200 can improve an authorization rules configuration procedure for an enterprise software application by grouping UI elements and API calls associated with those UI elements and protecting the API calls with a single security key…   And, Figs. 4 and 5, [0075 – 0088] these paragraphs describe a process to determine API associated with UI elements which cause browser to send API calls)
Shokhrin and Grechanik do not explicitly teach the user interface crawling component mutates the event sequence by deletion of an event of the event sequence
Chandra teaches the user interface crawling component mutates the event sequence by deletion of an event of the event sequence (Chandra, [0022 – 0024] …an aspect of the invention includes dynamically exploring the application to determine a concrete navigation path (event sequence) along which the target screens can be reached along with suitable data values required to cover a rule or predicate…; [0028 – 0030] …At a high level, the coverage of a rule r requires the traversal of a specific path ∏ant to trigger the antecedent of r, and the traversal of another specific path ∏cons from ∏ ant to observe all consequent variables of r (while checking that the invariants of r are not violated along ∏ cons)…--…At least one embodiment of the invention includes iteratively exploring all candidate paths in the link graph that cover target pages relevant to a rule.  In general, the candidate paths (event sequence is added, removed) can be significantly fewer than the total number of paths in the application, which reduces the scope of the search for ∏cov. For each edge in a candidate path, there can be multiple actionable elements such that choosing different elements could generate different HTML pages…) .  Motivation for incorporating Chandra into Shokhrin/Grechanik is the same as motivation in claim 1.

Claim 6
Shokhrin teaches  that contributes at least one parameter to invocation of the externally visible application program interface (Shokhrin, [0008] …The sever executes an application tier security controller for checking the API calls against a mapping that maps each API call into a respective group with a respective user interface (UI) element of the GUI and a respective security key...; Fig. 2; [0043] The framework 200 can improve an authorization rules configuration procedure for an enterprise software application by grouping UI elements and API calls associated with those UI elements and protecting the API calls with a single security key…   And, Figs. 4 and 5, [0075 – 0088] these paragraphs describe a process to determine API associated with UI elements which cause browser to send API calls)
Shokhrin and Grechanik do not explicitly teach the user interface crawling component mutates the event sequence by addition of an event of the event sequence
Chandra teaches the user interface crawling component mutates the event sequence by addition of an event of the event sequence (Chandra, [0022 – 0024] …an aspect of the invention includes dynamically exploring the application to determine a concrete navigation path (event sequence) along which the target screens can be reached along with suitable data values required to cover a rule or predicate…; [0028 – 0030] …At a high level, the coverage of a rule r requires the traversal of a specific path ∏ant to trigger the antecedent of r, and the traversal of another specific path ∏cons from ∏ ant to observe all consequent variables of r (while checking that the invariants of r are not violated along ∏ cons)…--…At least one embodiment of the invention includes (event sequence is added, removed) can be significantly fewer than the total number of paths in the application, which reduces the scope of the search for ∏cov. For each edge in a candidate path, there can be multiple actionable elements such that choosing different elements could generate different HTML pages…) .  Motivation for incorporating Chandra into Shokhrin/Grechanik is the same as motivation in claim 1.

Claim 7
Shokhrin and Grechanik do not explicitly teach the user interface crawling component mutates the event sequence by modification of at least one data value of at least one event of the event sequence.
Chandra teaches the user interface crawling component mutates the event sequence by modification of at least one data value of at least one event of the event sequence (Chandra, [0022 – 0024] …an aspect of the invention includes dynamically exploring the application to determine a concrete navigation path (event sequence) along which the target screens can be reached along with suitable data values required to cover a rule or predicate…; [0028 – 0030] …At a high level, the coverage of a rule r requires the traversal of a specific path ∏ant to trigger the antecedent of r, and the traversal of another specific path ∏cons from ∏ ant to observe all consequent variables of r (while checking that the invariants of r are not violated along ∏ cons)…--…At least one embodiment of the invention includes iteratively exploring all (event sequence is added, removed) can be significantly fewer than the total number of paths in the application, which reduces the scope of the search for ∏cov. For each edge in a candidate path, there can be multiple actionable elements (value) such that choosing different elements could generate different HTML pages…) Motivation for incorporating Chandra into Shokhrin/Grechanik is the same as motivation in claim 1.

Claim 8
This is a computer-implemented method version of the rejected system version in claim 1; therefore, it is rejected for the same reasons.

Claim 9
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 10
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 12
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 13
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 14
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Claim 15
This is a computer program product version of the rejected system version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Shokhrin also teaches a computer program product comprising a computer readable storage medium having program instructions (Shokhrin, [0011] … In some examples, the subject matter described herein may be implemented using a non-transitory computer readable medium having stored thereon computer executable instructions that when executed by the processor of a computer cause the computer to perform steps)

Claim 16


Claim 17
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 20
This limitation is already discussed in claims 6 and 7; therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192